PER CURIAM.
This suit involves the question as to whether the defendants, appellees here, have infringed the two patents of the complainant, appellant here. Each of the patents is for improvements in vault-light construction, and each was issued to William L. Caldwell, No. 741,010 on October 13, 1903, and No. 760,728 on May 24, 1904. The Circuit Court concluded that there was no infringement (see opinion, 175 Fed. 113). A decree was thereupon entered dismissing the bill. We agree with the conclusions .of the court below, and adopt the opinion of that court as the opinion of this.
The decree is affirmed, with costs.